Title: To George Washington from Nathaniel F. Fosdick, 19 May 1789
From: Fosdick, Nathaniel F.
To: Washington, George



Sir
Portland Casco Bay [District of Maine] 19th May 1789

Having been Naval Officer for this Port (being the Port of Falmouth) for this some time past, I take the Liberty to address your Excellency, requesting a continuation in the office under the New Government, & beg leave to refer your Excellency to the Honble Genl Knox & the Honble George Thatcher Esqrs. for proof of Character. I am Sir with the greatest respect your Excellency most Obedient & most hble sert

Nathl F. Fosdick

